FILED
                            NOT FOR PUBLICATION                              JUN 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ARTURO ALEXANDER BARRIENTOS,                     No. 15-35891

               Petitioner - Appellant,           D.C. No. 2:15-cv-00982-RSL

 v.
                                                 MEMORANDUM*
ICE FIELD OFFICE DIRECTOR,

               Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                  Robert S. Lasnik, Senior District Judge, Presiding

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Arturo Alexander Barrientos appeals pro se the district court’s denial of his

petition for a writ of habeas corpus under 28 U.S.C. § 2241, challenging his

detention without release on bond pending the conclusion of his immigration

proceedings. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253(a). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the district court’s denial of a petition for a writ of habeas corpus,

Singh v. Holder, 638 F.3d 1196, 1202 (9th Cir. 2011), and we affirm.

      The district court properly concluded that Barrientos’ detention comports

with applicable legal and constitutional requirements, where an immigration judge

(“IJ”) conducted a recorded, individualized bond hearing, in which the IJ required

the Department of Homeland Security to prove by clear and convincing evidence

that Barrientos was a danger to the community and a flight risk. See Casas-

Castrillon v. DHS, 535 F.3d 942, 951 (9th Cir. 2008); Singh, 638 F.3d at 1203-09.

      Barrientos contends that the decision to deny his release on bond was

improper because it was based on criminal charges that are still pending.

However, the IJ was permitted to consider such evidence in denying bond.

See Matter of Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006) (“In the context of

custody redeterminations, Immigration Judges are not limited to considering only

criminal convictions in assessing whether an alien is a danger to the community.

Any evidence in the record that is probative and specific can be considered.”

(emphasis in the original)); Singh v. Holder, 638 F.3d at 1206 (applying analysis in

Guerra to hearings held under Casas-Castrillon on related points of law).

      Barrientos does not cite any authority in support of his suggestions that he is

entitled to an additional bond review due to his continued detention. See


                                           2                                    15-35891
Rodriguez v. Robbins, 804 F.3d 1060, 1089 (9th Cir. 2015); Rodriguez v. Robbins,

715 F.3d 1127, 1134-36 (9th Cir. 2013).

      Because Barrientos has failed to establish that he is entitled to habeas relief

and we lack jurisdiction to set aside the agency’s discretionary decision to deny

bond, see 8 U.S.C. § 1226(e), we reject Barrientos’ request that we order his

release on bond.

      AFFIRMED.




                                          3                                     15-35891